Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Contents of this Office Action:
1. 35 U.S.C. 101 rejection (two different types)
2. 35 U.S.C. 112 rejection
3. Art rejection
4. References cited but not claimed. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a stimulus map by mapping a first stimulus parameter to a response from an entity to application of a first neuromodulating stimulus wherein the first neuromodulating stimulus was applied to the entity based on the first stimulus parameter, to therapeutically cause or prevent a sensation. 
These steps of the independent claims of generating a stimulus map and applying a neuromodulating stimulus to an entity includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language reciting it as performed by a processor encompass a mental process of the user creating a mapping based on pen and paper, and a user physically applying a stimulus (i.e. by pressing or other mechanical action without a computer). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Claims 2-4 recite a specific response, claim 5 recites what therapeutic component alters (which again can be done without a computer), claim 6 (and 7 and 20) recites additional mental steps or steps that can be performed by a person through mechanical stimulation, claims 8-11 recite specific characteristics and parameters; claim 12 recites a second stimulus map. Claim 14 and 15 further recites a response and mapping. Claim 17 recites a result and generating a map, claim 18 recites a parameter and second map. 
Claim 13 might overcome the 35 U.S.C. 101 rejections if incorporated into the independent claim because it makes clear that the stimulus cannot be performed by a person and requires a first and second electrode. 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of using data processor for executing the above mentioned steps see MPEP 2106.05(f)).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea. 
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
As such, the claims are directed towards an abstract idea. 
Additionally, claims 19-20 are rejected under 35 U.S.C. 101 for reciting signals per se. P76 of the Specification specifically states that the program instructions can be propagated signals. This should be amended to recite that the computer program product is non-transitory. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 13 recites that the stimulus comprises “one or more” stimulation pulses, but also recites a first and second electrode. How are there two electrodes if there is just one stimulation pulse? Further, it is unclear what a “fractionalization” setting is as this is not a term of the art. For the purposes of expediting compact prosecution, the claim limitations will be met so long as the stimulation is from an electrode to the spinal cord. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Osorio (US20170087302A1). 
Regarding claim 1, Osorio discloses a system comprising a memory that stores computer-executable components; and a processor that executes the computer-executable components stored in the memory (Abstract discloses methods and medical device systems for automated delivery of therapies for pain and determination of need for and safety of treatment. In one embodiment, such a medical device system may comprise a sensor configured to sense at least one body signal from a patient; and a medical device configured to receive a first sensed body signal from the sensor; determine a patient pain index based at least in part on said first sensed body signal; determine whether said patient pain index is above at least a first pain index threshold; determine a safety index based at least in part on a second sensed body signal; select a pain treatment regimen based on at least one of said safety index and or a determination that said pain index is above said first pain index threshold; and deliver said pain treatment regimen), wherein the computer-executable components comprise: 
a mapping component that generates a stimulus map by mapping a first stimulus parameter to a response from an entity to application of a first neuromodulating stimulus, wherein the first neuromodulating stimulus was applied to the entity based on the first stimulus parameter, to therapeutically cause or prevent a sensation (P36 discloses applying a stimulus to determine pain. P36 discloses a pain perception threshold” herein refers to a value or intensity of a noxious stimulus at which a patient perceives pain of a particular magnitude or severity and quality. Such a threshold, that is either directly or indirectly measurable/quantifiable, is a separatrix between either a) a pain state and a pain-free state; or b) two or more pain gradations or levels. Put another way, this disclosure acknowledges a multiplicity of pain thresholds, rather than a single one. P37-38 disclose a mapping between applying a stimulus and a response (i.e. increased heart rate, kinetic activity) based on the stimulus which causes the sensation of pain. P39 discloses that the stimulus may be electrical stimulation used to block pain (i.e. preventing the sensation of pain). 
Regarding claim 2, Osorio discloses wherein the response comprises a result of an alteration of nerve activity of the entity by application of the first neuromodulating stimulus (Claim 7 recites application of stimulus to a nerve). 
Regarding claim 3, Osorio discloses wherein the response further comprises a period of time from the application of the first neuromodulating stimulus until a steady state of nerve activity is perceived by the entity (Claim 8 discloses recording body data of nerve activity). 
Regarding claims 4 and 5, Osorio discloses wherein the response further comprises a change in the never activity perceived by the entity during the period of time (P93 discloses monitoring activity of nerves. This is how the nerve activity is changing in response to the stimulus. This is done based on a stimulus which alters nerve activity). 
Regarding claim 6, Osorio discloses both of these claim limitations because they recite selecting a target area, which is at least the nerve and the other parts recited in claim 7, and altering the nerve activity to determine a sensation and create a map based on the sensation, which is discussed in the rejection to claim 1. 
Regarding claim 7, Osorio again discloses selecting a first stimulus parameter based on the target area because the electric stimulus disclosed above is applied to a target area. 
Regarding claim 8-11, these limitation amount to nonfunctional descriptive material because they are simply characteristics that do not change the structure of the system. See MPEP 2111.04 and 2111.05 for further information. 
Regarding claim 12, this claim recites generating a second map with a second stimulus parameter based on a second neuromodulating stimulus. Beyond the fact that this is simply duplicating the steps of claim 1, P93 of Osorio discloses “stimuli” which is the plural of stimulus. 
Regarding claim 13, Osorio discloses wherein the neuromodulating stimulus comprises one or more stimulation pulses delivered via a first electrode and a second electrode of a spinal cord stimulation device, and wherein the first stimulus parameter comprises, for the first electrode and second electrode, an electrode fractionalization setting (See Claims 7 and 8 of Osorio and the 112 rejection above). 
Regarding claim 14, Osorio discloses the system of claim 1 wherein the response from the entity is received by the mapping component based on input provided from the entity based on a graphical depiction of the entity (See Figs 1-2 for graphical depiction of entity and as above the response is a pain or nerve response from the person). 
Regarding claim 15, Osorio discloses wherein the mapping component generates the stimulus map based on a dermatome of the entity (See claim 23 which discloses skin data as part of body data). 
Claim 16 and Claim 19 recite similar subject matter as claim 1 and are rejected based on the same citations. 
Regarding claim 17, Osorio P43 discloses the first result is a parathesia map based on the stimulus (i.e. burning or electric shock like pain). Claim 23 discloses this is applied to the skin. 
Claim 18 recites a second result, which is discussed in the rejection to claim 12 above. 
Claim 20 recites a stimulation pulse delivered via a spinal cord stimulation device (See Oscorio Claims 7 and 8).  
References Cited but not Claimed
1. Dolev et al. US20180008827A1 which relates to methods and systems for a diagnosis and treatment of chronic pain. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 5172725109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3667